PER CURIAM:
Mark Coleman appeals the district court’s order disposing of several post-judgment motions. We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Coleman, No. CR-96-325 (D.S.C. Apr. 26, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *662and argument would not aid the decisional process.

AFFIRMED.